DETAILED ACTION
Status of Claims
	Claims 1-4, 6-7, 9, 12, 14-15, 17-19, 23-29 and 32-39 are pending.
	Claims 5, 8, 10-11, 13, 16, 20-22 and 30-31 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 
Examiner’s Note
	The Examiner notes that claim 39 is identified as new, however, the claim does not include any text.

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 15, 19, 23-26, 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715) in view of Field (US 2010/0276301).
Regarding claims 1, 19 and 39, White discloses a brush assembly for cleaning metals (title), comprising:
A handle assembly (page 11, lines 16-26 inclusive of various elements of the housed handle = a handle assembly);
A sheath extending from the handle assembly (4 = shroud, Figures 1 and 2), the sheath (4) having a brush aperture (9) at a distal end thereof;
A brush connecting assembly (i.e. combination of various elements of White e.g. 14, 16, 18 etc.) for releasably connecting a brush to the handle assembly whereby the brush extends through the aperture of the sheath, the brush comprising a plurality of conductive filaments (2) with a working end (5), and wherein the brush is fluidly connected to the handle assembly to receive fluid from the handle assembly, the fluid being deliverable to the filaments of the brush during operation (e.g. the housing or sheath including one or more fluid ports) (abstract, page 8 lines 4-7, page 15 line 29 – page 16 line 13), and
A cleaning solution delivery assembly whereby the cleaning solution is supplied to the brush (2) under manual or automated approach (page 11 lines 8-15).  An automated delivery of cleaning solution is necessarily inclusive of a pressure source and fluid controller in order to automatically deliver the cleaning solution (i.e. delivery of solution in an automatic manner requires some level of force to complete the delivery process).  The claimed pressure source is not particularly limiting. 
White discloses the claimed invention as applied above.  White fails to disclose the claimed sensor.  
In the same or similar field of electrolytic cleaning, Field discloses an apparatus comprising a mobile body (e.g. hand-held, [0010] or mobile assembly [0239]), optionally with a brush (1305), a trigger (1720 = operator input setting; i.e. physical position of something), control electronics (1704 = sensor configured to sense the trigger) and pumps (1708, 1726 = fluid controller) to control and vary the relative rate of fluid delivery in response to the trigger operation (Figure 21).  Field discloses that the relative feed rates of pumps may vary depending on the desired concentration of the suspension additive in the liquid [0299]-[0300].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a sensor as claimed because Field discloses that an operator input setting (i.e. control of trigger) is present for controlling the concentration of additives present in a liquid.  The additives are added to a liquid dispensed from the apparatus to enhance suspension properties of the dispensed liquid [0036].  
Regarding claims 2 and 23, White discloses wherein the adjustment sub-assembly comprises:
A housing (3 = sheath);
A shaft (14 = a rod slidably received within the sheath, the rod being connected to the brush connecting assembly, page 14 line 28 – page 15 line 19); and 
	An actuator (e.g. 8, 25 or 26; page 17 lines 9-33) (= an actuator for moving the rod within the sheath, thereby moving the brush connecting assembly and a brush connected thereto relative to the handle assembly and the aperture of the shroud). 
	Regarding claims 3 and 24, White discloses wherein the shaft (14) has a conventional helical thread (19) arranged in a peripheral region and along at least a portion of its length, adapted to mate with two split nut components (20). Each split nut has a complimentary thread to the shaft and is retained within the ferrule (8) which is rotatably connected to the housing and able to be freely rotated with respect to the housing. In this embodiment, each split nut is also connected to the sheath (4) preventing axial movement of each split nut within the ferrule/housing.  The relationship between the ferrule (8), the split nuts (20) and the shaft (14) provides the adjustment mechanism for this embodiment of the invention, allowing the position of the brush head (2) to be adjusted. As the ferrule is rotated by a user, each split nut acts on the thread (19) of the shaft. As the shaft is connected to the wand (15) by the contact spring flanges (18), the rotation of the shaft causes each flange to collide with the walls of its respective channel and prevents the shaft from rotating with respect to the wand. The resultant effect of rotating the ferrule is that as the shaft cannot rotate, it is displaced axially with respect to the wand. This in turn axially displaced the brush head (2) connected to the shaft and adjusts the effective length of the brush head with respect to the sheath (4) (page 15 line 21- page 16 line 13). 
Regarding claims 4, 6 and 25, White discloses in Figures 6A, B an embodiment in which the position of a brush head (2) with respect to a sheath (4) and/or housing (3) is adjustable by automated means. In this embodiment, the automated adjustment mechanism comprises a conventional 'mechanical pencil' arrangement. An actuator lever (26) is rotatably connected to a housing (3) and has a side wall with a curved slot (27). The slot is adapted to engage with a collet (28), which surround and frictionally engages a shaft (29; e.g. outer sleeve) connected to the brush head (2). When the lever is pressed by a user, the slot comes into contact with the collet and forces the assembly towards the brush head, propelling the shaft through the housing and extending the brush head out of the sheath (i.e. releasing). 
Regarding claim 7, Field discloses a shape of the hand-held apparatus as depicted in Figure 10c for example which reads on the claimed pistol grip handle.  
	Regarding claims 15 and 29, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  The system of Field is capable of varying the flow of liquid based on the trigger input.  
	Regarding claim 26, Field discloses control electronics to sense the trigger operation or sensors (1710, 1712).   
Claims 9, 17, 18, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Field (US 2010/0276301) and in further view of Muratori et al. (US 5,964,990).
Regarding claim 9, White discloses fume extraction means to draw fumes away from the brush (page 11 lines 28-32). White and Field are silent to an external extraction pump.  
Muratori discloses in the same or similar field wherein a pump (e.g. 16) supplies a pad or brush with a highly corrosive, high-density, acid solution. Muratori discloses that there is a circuit for the supply of the acid solution by means of a manually or electrically driven pump which pressurizes the air in the tank above the free surface level of the acid solution and whereby the supply is controlled by a valve. (Col. 2 lines 34-44).  Muratori discloses an anatomical handle with button (38) to activate the pump (16) or the valve (25); a small tube (43) in which the acid solution is conveyed, and an electric conductor (44), equipped with a pair of wires to control the pump (16) (Col 4 line 58 – col. 5 line 9). The hydraulic circuit shown in Figure 3 operates with a pump (16), which can be manual, operated directly by the operator by means of a small rubber pressure vessel, or driven by means of a low voltage electric motor: in the case of a system that works with air pressure, the tanks (17) or (27) are made of insulating material, in that the column of solution, as it is conveyed to the electrode, constitutes a live conductor from the electrode to the inside of the tank. The pneumatic-hydraulic circuit of Figure 4 also operates by means of a pump (22), which can be manual, generating pressure in the tank (23); as the solution travels to the nib through valve (25), so the pressure in the tank decreases, making it necessary to regenerate the pressure by means of the said pump (22). The pressure can be maintained automatically with a pressure switch--not shown --that measures the pressure inside the said tank. (Col. 6 lines 19-34).  Muratori discloses wherein a sheath or cover is connected to conduits in the handle and wherein slits on the electrode near the pad are connected to a fan to suck up the gases and fumes formed during treatment.  Muratori discloses wherein an anatomical handle with button (38) activates the pump (16) or the valve (25) and a tube (39) is present to suck up the said gases or fumes (Col. 4 line 58 – Col. 5 line 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a pump because Muratori discloses the use of a pump to suck up gases and fumes formed during treatment.  
Regarding claims 17, 18, 27 and 28, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  Further, Muratori discloses maintaining a pressure and performing the claimed pressurizing.  Reversal of parts would have been an obvious modification (claims 17 and 27).  The claimed finite period (claims 18 and 28) does not specify a specific time.  
Claims 12 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Field (US 2010/0276301) and in further view of Lu et al. (CN 103882507). 
Regarding claims 12 and 32, White and Field disclose the claimed invention as applied above.  White discloses the device comprising an actuator (e.g. 8, 25, or 26) being driven by a driver with control (e.g. rollers, gear teeth, mechanical pencil, page 16 line 15- page 18 line 5).  The combination does not disclose at least one brush extent sensor as claimed.  
Lu discloses a brush device comprising a sensor that senses the working position (Step S110) of the brush in relationship to the electric current.  Lu teaches that the control method enables current stabilization of the brush roll.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a brush extent sensor because Lu teaches that controlling the working position of the brush utilizing a senor enables control over the current in a stable manner. 
Regarding claim 33, White discloses wherein the shaft (14) has a conventional helical thread (19) arranged in a peripheral region and along at least a portion of its length, adapted to mate with two split nut components (20). Each split nut has a complimentary thread to the shaft and is retained within the ferrule (8) which is rotatably connected to the housing and able to be freely rotated with respect to the housing. In this embodiment, each split nut is also connected to the sheath (4) preventing axial movement of each split nut within the ferrule/housing.  The relationship between the ferrule (8), the split nuts (20) and the shaft (14) provides the adjustment mechanism for this embodiment of the invention, allowing the position of the brush head (2) to be adjusted. As the ferrule is rotated by a user, each split nut acts on the thread (19) of the shaft. As the shaft is connected to the wand (15) by the contact spring flanges (18), the rotation of the shaft causes each flange to collide with the walls of its respective channel and prevents the shaft from rotating with respect to the wand. The resultant effect of rotating the ferrule is that as the shaft cannot rotate, it is displaced axially with respect to the wand. This in turn axially displaced the brush head (2) connected to the shaft and adjusts the effective length of the brush head with respect to the sheath (4) (page 15 line 21- page 16 line 13).
Regarding claims 34-35, White discloses in Figures 6A, B an embodiment in which the position of a brush head (2) with respect to a sheath (4) and/or housing (3) is adjustable by automated means. In this embodiment, the automated adjustment mechanism comprises a conventional 'mechanical pencil' arrangement. An actuator lever (26) is rotatably connected to a housing (3) and has a side wall with a curved slot (27). The slot is adapted to engage with a collet (28), which surround and frictionally engages a shaft (29; e.g. outer sleeve) connected to the brush head (2). When the lever is pressed by a user, the slot comes into contact with the collet and forces the assembly towards the brush head, propelling the shaft through the housing and extending the brush head out of the sheath (i.e. releasing).
Regarding claim 36, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  The device of Field is capable of varying a flow of the liquid based on the trigger operation.  The claimed ‘seeks to maintain’ is directed towards the intended use of the claimed apparatus.   
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Field (US 2010/0276301) and in further view of Barker (US 4,321,219). 
	Regarding claim 14, White and Field disclose the claimed invention as applied above.  The combination does not disclose wherein the controller includes an anti-siphon module connected to the fluid reservoir.  
	Barker discloses a device comprising an anti-siphoning hole is provided at (19) and is controlled by way of a needle valve (20) to control the quantity of air entering the conduit (16). By controlling the in-flow of air through the needle valve (20) into the conduit (16), the quantity of water or cleaning solution passing through the outlet port (15) can also be controlled. This feature is important since by varying the quantity of solution entrained by the steam in the nozzle of the hand piece, its velocity can also be controlled or varied.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an anti-siphoning module connected with a fluid reservoir because Barker teaches wherein an anti-siphoning hole is provided to control the amount of air entering a conduit thus controlling the quantity of cleaning solution passed through the port.   
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Field (US 2010/0276301), in view of Lu et al. (CN 103882507) and in further view of Muratori et al. (US 5,964,990).
Regarding claims 37-38, White, Field and Lu disclose the claimed invention as applied above. The combination does not disclose wherein a direction of pressure applied is reversed or the pressure source pressurizes the electrolytic fluid delivery assembly for a finite period.  
Muratori discloses wherein a pump (e.g. 16) supplies a pad or brush with a highly corrosive, high-density, acid solution. Muratori discloses that there is a circuit for the supply of the acid solution by means of a manually or electrically driven pump which pressurizes the air in the tank above the free surface level of the acid solution and whereby the supply is controlled by a valve. (Col. 2 lines 34-44).  Muratori discloses an anatomical handle with button (38) to activate the pump (16) or the valve (25); a small tube (43) in which the acid solution is conveyed, and an electric conductor (44), equipped with a pair of wires to control the pump (16) (Col 4 line 58 – col. 5 line 9). The hydraulic circuit shown in Figure 3 operates with a pump (16), which can be manual, operated directly by the operator by means of a small rubber pressure vessel, or driven by means of a low voltage electric motor: in the case of a system that works with air pressure, the tanks (17) or (27) are made of insulating material, in that the column of solution, as it is conveyed to the electrode, constitutes a live conductor from the electrode to the inside of the tank. The pneumatic-hydraulic circuit of Figure 4 also operates by means of a pump (22), which can be manual, generating pressure in the tank (23); as the solution travels to the nib through valve (25), so the pressure in the tank decreases, making it necessary to regenerate the pressure by means of the said pump (22). The pressure can be maintained automatically with a pressure switch--not shown --that measures the pressure inside the said tank. (Col. 6 lines 19-34).  Muratori discloses wherein a sheath or cover is connected to conduits in the handle and wherein slits on the electrode near the pad are connected to a fan to suck up the gases and fumes formed during treatment.  Muratori discloses wherein an anatomical handle with button (38) activates the pump (16) or the valve (25) and a tube (39) is present to suck up the said gases or fumes (Col. 4 line 58 – Col. 5 line 9).  The claim language of claims 37-38 is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  Further, Muratori discloses maintaining a pressure and performing the claimed pressurizing.  Reversal of parts would have been an obvious modification.  The claimed finite period does not specify a specific time.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly wherein a direction of pressure applied is reversed because reversal of parts would have been an obvious engineering design choice.  Reversing the pressure would cause the fluid to reverse direction when not in use.  

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered.  The remarks on pages 11-12 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be directly addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795